Citation Nr: 9901381	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  96-23 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the request for waiver of overpayment of compensation 
benefits was timely filed.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION


The veteran who served on active duty from February 1955 to 
April 1960 was declared to be incompetent in 1983.  The 
appellant was authorized to act as the veterans custodian in 
March 1997.  

This matter comes before the Board of Veterans Appeals (the 
Board) on appeal from decisions of the Department of Veterans 
Affairs (VA) Waco, Texas, Regional Offices Committee on 
Waivers and Compromises (RO).  An April 1995 decision of the 
RO denied the veterans request for a waiver of an 
overpayment of disability compensation benefits in the amount 
of $36,138.55, finding that the request for waiver was not 
timely filed.  


REMAND

The threshold question to be answered in this case is whether 
the appellant has submitted a request for waiver of recovery 
of an overpayment of disability compensation benefits in the 
amount of $36,138.55 in a timely manner.  The appellant 
contends through her representative that the veteran failed 
to timely file a request for a waiver of overpayment because 
of he was incompetent.  The representative has also 
challenged the adequacy of the notice that was provided to 
the veteran and his Guardian of the overpayment and the 
veterans right to seek a waiver.  It has also been contended 
that the claims folder does not contain a response from the 
veterans VA appointed Guardian on this matter.

Under the applicable criteria, a request for waiver of an 
indebtedness under this section shall only be considered:  
(1) if it is made within 2 years following the date of a 
notice of indebtedness issued on or before March 31, 1983, by 
the Department of Veterans Affairs (VA) to the debtor, or (2) 
except as otherwise provided herein, if it is made within 180 
days following the date of a notice of indebtedness issued on 
or after April 1, 1983, by the VA to the debtor.  The 180 day 
period may be extended if the individual requesting waiver 
demonstrates to the Chairperson of the Committee on Waivers 
and Compromises that, as a result of an error by either the 
VA or the postal authorities, or due to other circumstances 
beyond the debtors control, there was a delay in such 
individuals receipt of the notification of indebtedness 
beyond the time customarily required for mailing (including 
forwarding).  If the requester does substantiate that there 
was such a delay in the receipt of the notice of 
indebtedness, the Chairperson shall direct that the 180 day 
period be computed from the date of the requesters actual 
receipt of the notice of indebtedness.  38 C.F.R. § 1.963(b) 
(1998).  See also 38 U.S.C.A. § 5302(a) (West 1991).

As noted above, in April 1995, the RO denied the veterans 
request for waiver of recovery of the overpayment on the 
basis of an untimely waiver request.  The RO based its 
determination on a demand letter sent on June 24, 1993, 
that presumably notified either the veteran or his VA 
appointed Guardian of the overpayment, including the amount, 
and provided information concerning the veterans rights with 
respect to the debt.  This letter, however, is not of record.  
There is no confirmation in the claims folder, other than 
within the decisions of the RO and a notation shown on a 
referral form issued by the VA Centralized Accounts 
Receivable Section (CARS) in St. Paul, Minnesota, as to when 
the letter was issued.  There is no indication as to its 
specific contents.  

Under the circumstances of this case, the Board finds that 
additional development is required.  Accordingly, the case is 
REMANDED to the RO for the following:

1.  The RO should attempt to obtain 
through CARS or otherwise, a copy of the 
June 24, 1993 demand letter, notice 
of overpayment of disability compensation 
benefits in the amount of $38,138.55, 
issued to the incompetent veteran or his 
VA appointed guardian.  In the 
alternative, the RO or CARS should 
provide specific documentation of what 
form letters were sent and to whom, and 
the dates thereof.  All documentation 
obtained must be associated with the 
claims folder.

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development has been completed.  If any 
development is incomplete, appropriate 
corrective action should be implemented.  
Thereafter, the RO should readjudicate 
the appellants claim and, if the 
decision remains adverse to the 
appellant, provide the appellant and her 
representative with a supplemental 
statement of the case.  They should be 
afforded the applicable time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  No action is required by the appellant until 
she receives further notice.  The Board intimates no opinion, 
either factual or legal, as to the ultimate disposition 
warranted in this case pending completion of the requested 
development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
